Citation Nr: 1636034	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  11-22 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for lumbar strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from May to October 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Indianapolis, Indiana Department of Veterans Affairs (VA) Regional Office (RO).  

A December 2015 rating decision granted service connection for left lower extremity radiculopathy, assessed as 10 percent disabling, effective August 2009.  


FINDING OF FACT

The Veteran's lumbar strain is manifested by forward flexion to at least 62 degrees, with no evidence of muscle spasm or guarding, and no incapacitating episodes.


CONCLUSION OF LAW

A rating in excess of 10 percent for lumbar strain is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by a letter dated in June 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's VA medical records have been secured.  He was afforded VA examinations to determine the severity of his service-connected low back disability.  VA's duty to assist is met.
Factual Background

The Board has reviewed all of the evidence of record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

A VA examination of the spine was conducted in January 2010.  The Veteran reported he had pain in the lower to mid back of moderate severity.  He stated he had stiffness and weakness, and that he had flare-ups that were severe.  An examination shows his gait was normal.  Forward flexion was to 82 degrees, extension to 30 degrees, lateral flexion was to 30 degrees bilaterally and rotation was to 30 degrees bilaterally.  There was pain on motion but no fatigue, weakness, lack of endurance or incoordination.  There was no muscle spasm, effusion, instability redness, tenderness or heat.  The diagnoses were lumbar radiculopathy and low back strain, to include pinched nerve.  The examiner stated the condition had a mild impact on the Veteran's occupation and daily activities.  

VA outpatient treatment records show that in November 2014, the Veteran complained of low back pain that started after he woke up that morning.  An examination revealed costovertebral angle tenderness on the right.  There was no tenderness to palpation of the lumbosacral spine.  The assessment was low back pain, likely of musculoskeletal origin.

The Veteran was again examined by the VA in November 2015.  He said he had low back pain about once a week, and rated the pain as 2-7/10.  The pain was aggravated by sitting in the wrong position and standing.  He noted he used over the counter medications.  On examination, forward flexion of the lumbar spine was from 0 to 70 degrees, extension was from 0 to 30 degrees, lateral flexion was from 0 to 30 degrees bilaterally, and rotation was from 0 to 25 degrees bilaterally.  The examiner noted there was pain, but it did not result in or cause functional loss.  There was no pain with weight bearing.  The Veteran had mild thoracic paraspinal tenderness.  He was able to perform repetitive use testing with no additional loss of function or limitation of motion after three repetitions.  No guarding or muscle spasm of the thoracolumbar spine was present.  Muscle strength testing was 5/5 bilaterally.  There was no muscle atrophy.  Straight leg raising was negative.  It was indicated the Veteran did not have intervertebral disc syndrome of the lumbar spine.  With respect to the impact of the Veteran's low back disability on his ability to work, the examiner noted the Veteran stated he was able to walk up to a city block and he could stand for 15 minutes.  It was also indicated he was able to push/pull a cart on wheels.  He could lift up to 15 pounds and was able to carry the weight for a short distance.  The Veteran stated he could sit without difficulty as long as he was in the correct positon, and that he could climb stairs, provided there were not too many.  He stated he could bend, but not on a repetitive basis.  The diagnoses were lumbar radiculopathy, left, claimed as low back pain, including pinched nerve and minimal degenerative changes.

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Pertinent general policy considerations include:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of  lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis considers that different ratings may be warranted for different time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating requires forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted where there is evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is warranted where forward flexion is greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Notes 1 and 2.

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent evaluation may be assigned.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation may be assigned.  With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent evaluation may be assigned.  With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, a 10 percent evaluation may be assigned.  Diagnostic Code 5243.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See Note 1 following the Code.

When evaluating a disability based on limitation of motion, the Board must consider functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see Johnson v. Brown, 9 Vet. App. 7 (1996).  In DeLuca, the Court held that a diagnostic code based on limitation of motion does not subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against pyramiding set forth in 38 C.F.R. § 4.14 does not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use, including use during flareups).  Id.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Analysis

The Veteran asserts a higher rating is warranted for his low back disability.  The Board notes that there are gaps in the record in which there is limited evidence of the severity of his lumbar spine disorder.  While there are extensive VA outpatient treatment reports, there is scant mention of low back complaints.  He was seen at a VA outpatient treatment clinic in November 2014, and it was noted there was no tenderness of the lumbar spine.  

The Veteran was examined by the VA in January 2010 and again in November 2015.  Both examinations show that a higher rating may not be assigned based on limitation of motion of the lumbar spine under Diagnostic Code 5237.  As noted above, the January 2010 VA examination revealed that forward flexion was to 82 degrees and the combined range of motion of the thoracolumbar spine was 134 degrees.  The more recent VA examination demonstrates that his range of motion had decreased, with forward flexion to 70 degrees and the combined range of motion of the thoracolumbar spine was 210 degrees.  The range of motion is consistent with the 10 percent evaluation in effect for lumbar strain.  The record does not show the Veteran has guarding or muscle spasm.  

The Board has also considered whether a higher rating is warranted under Diagnostic Code 5243.  The record does not show that the Veteran has had any incapacitating episodes.  

The Veteran's representative asserted that forward flexion was to 35 degrees on the June 2012 VA examination and that, therefore, a higher rating should be assigned   The Board notes, however, that the examination the representative referenced was of the cervical, and not the lumbar spine.  

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating for the Veteran's low back disability.  See DeLuca v. Brown, 8, Vet. App. 202 (1995).  Although there was pain with repetitive motion on the January 2010 VA examination, there was no fatigue, weakness, lack of endurance or incoordination.  The November 2015 VA examination revealed similar findings.  Specifically, the examiner acknowledged the Veteran's pain and noted that it did not result in or cause functional loss, and reported that no guarding was present (which might constitute an objective indication of additional pain).  As a result, the pain caused by the Veteran's low back condition is not shown to have caused restriction warranting an increased rating, and is, therefore, contemplated by the disability rating currently assigned for lumbar strain.

The Veteran is competent to report symptoms he experiences, including pain and limitation of motion, and the Board finds these reports to be credible.  However, the Veteran's own reports do not indicate that he experiences any symptoms that satisfy the schedular criteria for a higher disability rating for his low back disability.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for an increased rating for lumbar strain.

      Additional considerations

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted, but finds that all symptoms and impairment associated with lumbar strain are encompassed by the schedular criteria for the rating now assigned.  The Veteran has not alleged any functional impairment that is not encompassed by those criteria.  Therefore, they are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

It is neither shown nor alleged that the Veteran's low back disability has precluded the Veteran from being gainfully employed.  The examiner noted following the November 2015 VA examination that the Veteran's back disability resulted in some limitations.  This does not suggest the Veteran is incapable of employment. Accordingly, the matter of entitlement to a total rating based on individual unemployability due to service-connected disability is not raised by the record in the context of this claim.

The Board is grateful to the Veteran for his honorable service and regrets that a more favorable outcome could not be reached.  


ORDER

An increased rating for lumbar strain is denied.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


